After carefully reading the testimony, we are in agreement with the court below that appellant was guilty of contributory negligence as a matter of law. She was injured in a private areaway in use by cars, and although she knew that an automobile was being operated in dangerous proximity to her, she did not look out for its approach. Her position was analogous to that of a *Page 65 
pedestrian on a highway, who is contributorily negligent if he does not watch for approaching cars: Lorah v. Rinehart, 243 Pa. 231.
Judgment affirmed.